                     Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20                                                                     PageID.1            Page 1 of 30
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Michael Storms, Scott Rickard, Phillip Mulligan, Jake Kroll                                                  Oakland County Medical Control Authority, Steve McGraw, Bonnie
                                                                                                             Kincaid, Aharon Gedaliah Cooper, Tressa Gardner, Doctor Doe 1-7
    (b) County of Residence of First Listed Plaintiff                                                        MDHHS,
                                                                                                              County of Kathy  Wahl,
                                                                                                                        Residence      Emily
                                                                                                                                  of First     Bergquist,
                                                                                                                                           Listed Defendant Sebrina Kerr, Scott Minaudo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Seward Henderson, PLLC
210 East 3rd Street, Suite 212, Royal Oak, MI 48067
(248) 733-3580

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
                                           5th and 14th Amendment Violations
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.2   Page 2 of 30




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MICHAEL STORMS, SCOTT RICKARD,          Case No. 2:20-cv-12457
PHILLIP MULLIGAN, JAKE KROLL,           Hon.
                                        Mag. Judge
     Plaintiffs,
                                                    Complaint for
v.
                                                   Declaratory and
                                                  Injunctive Relief
OAKLAND COUNTY MEDICAL CONTROL
AUTHORITY, a non-profit corporation,
STEVE MCGRAW, BONNIE KINCAID, AHARON
GEDALIAH COOPER, TRESSA GARDNER,
DOCTOR DOE 1, DOCTOR DOE 2, DOCTOR
DOE 3, DOCTOR DOE 4, NURSE DOE 5,
PROVIDER DOE 6, PROVIDER DOE 7,
MICHIGAN DEPARTMENT OF HEALTH AND
HUMAN SERVICES, KATHY WAHL, EMILY
BERGQUIST, SABRINA KERR, and SCOTT MINAUDO,

     Defendants.
__________________________________________________________________

SEWARD HENDERSON PLLC
By: T. Joseph Seward (P35095)
     Kali M. L. Henderson (P76479)
Attorneys for Plaintiff
210 East 3rd Street, Suite 212
Royal Oak, Michigan 48067
P: (248) 733-3580
F: (248) 733-3633
E: jseward@sewardhenderson.com
   khenderson@sewardhenderson.com
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20        PageID.3    Page 3 of 30




                                   COMPLAINT

      PLAINTIFFS, MICHAEL STORMS, SCOTT RICKARD, PHILLIP MULLIGAN,

and JAKE KROLL, by and through their attorneys, bring the following action

to protect their constitutional rights. In support of this action, Plaintiffs state:

      1.    This is a Complaint for Injunctive Relief and Declaratory

Judgment to preclude the Michigan Department of Health and Human

Services and Oakland County Medical Control Authority from further

depriving the Plaintiffs of their fundamental property interests in their

professional licenses, employment, and careers after irreparably violating

their constitutional rights to due process.

                            PARTIES & JURISDICTION

      2.    Plaintiff Michael Storms (“Storms”) is employed by the City of

Southfield as a Paramedic and Firefighter.

      3.    Storms holds two licenses from the State of Michigan relative to

his employment: a paramedic license and an Emergency Medical Technician

(“EMT”) license.

      4.    Plaintiff Scott Rickard (“Rickard”) is also employed by the City

of Southfield as a Paramedic and Firefighter.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.4   Page 4 of 30




     5.    Rickard also holds two licenses from the State of Michigan

relative to his employment: a paramedic license and an EMT license.

     6.    Plaintiff Phillip Mulligan (“Mulligan”) is employed by the City

of Southfield as an EMT and Firefighter.

     7.    Mulligan holds an EMT license from the State of Michigan

relative to his employment.

     8.    Plaintiff Jake Kroll (“Kroll”) is employed by the City of

Southfield as an EMT and Firefighter.

     9.    Kroll holds an EMT license from the State of Michigan relative to

his employment.

     10.   Defendant, Oakland County Medical Control Authority (the

“OCMCA”), is a nonprofit corporation organized under the laws of the State

of Michigan and rules promogulated by the Department of Health and

Human Services.

     11.   The OCMCA oversees emergency medical services throughout

Oakland County, Michigan, as prescribed in the Emergency Medical

Services Act (the “EMSA”), Mich. Comp. Laws 333.20901-333.20979.

     12.   Defendant, Steve McGraw, D.O., is the medical director of the

OCMCA, as defined by Mich. Comp. Laws 333.20906(7) and other relevant
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20    PageID.5   Page 5 of 30




statutory provisions and regulations that define his role. He is also a member

of the OCMCA’s Professional Standards Review Organization (“PSRO”).

     13.   Defendant Bonnie Kincaid is the Executive Director of the

OCMCA. She is also a member of the OCMCA’s PSRO.

     14.   Defendant Aharon Gedaliah Cooper, M.D., is the Deputy

(Alternative) Medical Director of the OCMCA. He is also a member of the

OCMCA PSRO.

     15.   Defendant Tressa Gardner is the chairperson of the OCMCA

PSRO.

     16.   Defendant Doctor Doe 1 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).

     17.   Defendant Doctor Doe 2 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).

     18.   Defendant Doctor Doe 3 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).

     19.   Defendant Doctor Doe 4 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).

     20.   Defendant Nurse Doe 5 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.6   Page 6 of 30




     21.    Defendant Provider Doe 6 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).

     22.    Defendant Provider Doe 7 is a member of the PSRO per the

OCMCA protocol 8.27(II)(D).

     23.    From herein Defendants OCMCA, McGraw, Kincaid, Cooper,

Gardner, and Doe 1-7 are often referred to as the “OCMCA Defendants.”

     24.    Defendant Michigan Department of Health and Human Services

(“MDHHS”) is a branch of the government of the State of Michigan that

operates throughout the state and oversees the licensing of Paramedics and

EMTs.

     25.    Defendant Kathy Wahl is an employee of MDHHS. She serves as

the Director of the Bureau of EMS, Trauma and Preparedness (the “EMS

Bureau”).

     26.    Defendant Emily Bergquist is an employee of MDHHS and

serves as MCA Coordinator within Ms. Wahl’s EMS Bureau.

     27.    Defendant Sabrina Kerr is an employee of MDHHS and serves

as EMS Section Manager within Ms. Wahl’s EMS Bureau.

     28.    Defendant Scott Minaudo is an employee of MDHHS and serves

as Compliance Coordinator within Ms. Wahl’s EMS Bureau.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.7   Page 7 of 30




     29.     From herein Defendants MDHHS, Wahl, Bergquist, Kerr, and

Minaudo are often referred to as the “MDHHS Defendants.”

     30.     Under the EMSA, MDHHS is responsible for licensing

emergency medical services personnel, and approval of protocols for

emergency medical services. Mich. Comp. Laws 333.20908(9), 20910(d)(i),

and 20950.

     31.     All four Plaintiffs have obtained licenses from MDHHS to

provide emergency medical services.

     32.     The EMSA provides procedures MDHHS must follow to

suspend or revoke a license it issued. Mich. Comp. Laws 333.2958.

     33.     The EMSA also provides the grounds upon which MDHHS can

ultimately suspend a license in Mich. Comp. Laws 333.20958(1)(a)-(h).

     34.     MDHHS has developed and implemented rules to accompany

the EMSA, administrative rules 325.22101-324.22217 (“the Rules”). These

rules provide a process for MDHHS to suspend the activities of a life support

agency (R. 325.22124), and a process for Medical Control Authorities to

suspend individuals (R. 325.22126, 325.22210). The rules even provide a

process for MDHHS to suspend Medical Control Authorities (R. 325.22203).
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.8     Page 8 of 30




     35.   The Rules do not provide a provide a process for MDHHS to

suspend the license of an individual. Under the Rules promulgated by

MDHHS, MDHHS can only review the appeal of a Medical Control

Authority’s suspension of an individual (R. 325.22126(5)).

     36.   Medical Control Authorities, typically assigned by county,

develop protocols for patient care and other procedures for emergency care

providers under their control.

     37.   The OCMCA develops, adopts, implements, and oversees

protocols and procedures for emergency medical services within Oakland

County. It also has the authority to enforce compliance with its protocols by

issuing discipline to licensed emergency medicine providers, including

paramedics and EMTs.

     38.   The OCMCA has adopted several protocols suggested by the

State of Michigan that govern investigations into licensee conduct, due

process, and discipline.

     39.   These protocols require that the OCMCA take certain actions

when investigation complaints or events, and before, or when, disciplining,

suspending, or revoking licenses of the providers in its county.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20    PageID.9   Page 9 of 30




      40.   The Defendants violated these procedures when they took

actions to suspend the licenses of the four Plaintiffs, depriving them of due

process and committing an illegal taking.

      41.   Plaintiffs bring claims for violations of their 5th and 14th

Amendment rights through 42 U.S.C. § 1983.

      42.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 1343.

      43.   At all relevant times, all Defendants were acting under the color

of state law.

                           FACTUAL BACKGROUND

      44.   On Sunday, August 23, 2020, all four Plaintiffs were on duty in

their roles as EMTs and paramedics for the City of Southfield Fire

Department when they were dispatched to respond to an unresponsive

female (hereinafter referred to as “the Call”).

      45.   The four provided emergency care but the patient was

pronounced deceased by a doctor at Providence Hospital Southfield when

Plaintiff Storms telephoned the hospital to report that the patient had been

unresponsive for at least 30 minutes.

      46.   The patient was transported to a funeral home where it was later

discovered that she was still alive.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.10   Page 10 of 30




      47.   Upon information and belief, MDHHS and the individuals

employed by MDHHS, exerted pressure on the OCMCA to act swiftly

because MDHHS had already decided that it was going to take action

against the Plaintiffs.

      48.   Upon information and belief, as early as Monday, August 24,

2020, the MDHHS defendants intent to suspend all Plaintiffs was

communicated to the OCMCA and the OCMCA was urged to hurry up and

take action to support the MDHHS defendants’ decision.

      49.   On Tuesday August 25, 2020, the Plaintiffs were informed that

they would have a meeting with the OCMCA PSRO. They were told, by their

employer, that they would be allowed to talk about what took place on the

scene of the Call and be asked questions.

      50.   On Wednesday, August 26, 2020, the OCMCA sent a letter to the

Plaintiffs’ employer, that stated that the MDHHS had “taken action to

evoke” an emergency suspension for Plaintiffs Storms and Rickard, and had

issued an “intent to suspend” (or “ITS”) to Plaintiffs Mulligan and Kroll.

      51.   This letter also stated that the PSRO meeting was moved to the

next day, less than 18 hours later.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20    PageID.11   Page 11 of 30




      52.   This letter did not provide any further information; it did not

include the basis for these actions, information about any complaint received

by the OCMCA, or information about a hearing or appeal process.

      53.   Plaintiffs, via their employer, asked Defendant Kincaid to move

the meeting to Friday but were told that the meeting could not be moved.

      54.   Defendant Kincaid urged Plaintiffs to attend and ‘get it over

with’ despite the request to move the meeting.

      55.   In the days following the Call, the Southfield Fire Department

was asked to compile and share records about the Call with the OCMCA and

MDHHS. The last of these records, a data file from the EKG monitor utilized

to treat the patient, that requires proprietary software to view, was provided

late in the evening on August 26th. The OCMCA and PSRO did not possess

the necessary software to view this file in advance of the PSRO meeting.

      56.   On Thursday, August 27, 2020, at 9:30 AM, Plaintiffs attended

the PSRO meeting, without counsel or union representation, where they

were each asked to explain what occurred and asked various questions.

      57.   At   approximately    10:24   AM,    the   Michigan     Office   of

Administrative Hearings issued two notices of hearings: one for Plaintiff

Rickard and one for Plaintiff Storms. The notices set hearings for September
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.12   Page 12 of 30




8, 2020, at 9:00 AM and 1:30 PM, respectively. The notices stated that the

“Issue” to be addressed was whether proper action was taken by MDHHS.

      58.   These notices were emailed to individuals at the Attorney

General’s Office and to Defendant Minaudo and Plaintiffs Rickard and

Storms.

      59.   These notices reflect that MDHHS had scheduled a formal

hearing on actions that had not yet been taken.

      60.   Later that same afternoon, at approximately 3:20 PM, the

OCMCA issued four letters, one to each Plaintiff. These letters were emailed

to Plaintiffs’ employer by Defendant Kincaid.

      61.   The letters to Plaintiffs Kroll and Mulligan stated that their

“participation in this incident investigation has concluded.” It further read

that no action would be taken against their EMS licenses and that they were

required to complete “an entire AHA BLS for Healthcare Providers course.”

Lastly, the letter stated that the Southfield Fire Department “must create and

administer education that provides a thorough review of all applicable

protocols.” These letters were signed by Defendant Cooper. An image of the

text of this letter is included below.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20      PageID.13   Page 13 of 30




      62.     Plaintiffs Rickard and Storms each received a letter that stated he

would receive a suspension, term of probation, and would be required to go

through certain re-education programs. It informed him that he could appeal

this decision and told him to “please see protocol 8.27.2 Disciplinary Action

Appeal.” These letters were also signed by Defendant Cooper.

      63.     The four letters from the OCMCA never outlined the reasons

why Plaintiffs had been investigated, or the issues with Plaintiffs’ conduct

for which they were being disciplined. The letters merely stated the resulting

discipline.

      64.     27 minutes later, Defendant Minaudo emailed Plaintiffs Storms

and Rickard emergency orders suspending their licenses. The orders made

numerous allegations, some of which appear to be based on hearsay,

information not made available to Plaintiffs, and inaccurate information. The

notice of hearing sent out that morning was also included in the emails.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.14   Page 14 of 30




      65.   The next morning, Plaintiffs Kroll and Mulligan received the

Notices of Intent that would automatically suspend them if not contested

within 30 days.

                  PROCESS OWED AND IRREVOCABLY STOLEN

      66.   The EMSA requires that certain processes be followed before an

individual’s license can be suspended. MDHHS has enacted rules and

approved protocols that align with the EMSA and further designate

authority to Medical Control Authorities.

      67.   OCMCA protocols also entitle emergency medical services

providers to certain processes when involved in investigations and before

any action is taken against their licenses.

      68.   The OCMCA has a duty to engage in a process that ensures that

licensees maintain an appropriate level of clinical and operational

performance, per OCMCA Protocol 8.27.3.

      69.   Under OCMCA protocols, which have been approved by, if not

created by, the MDHHS, there is a protocol that governs the investigation of

complaints, Protocol 8.27.1.

      70.   Per Protocol 8.27.1, a complaint will trigger an investigation

when received directly from the complainant, either in writing or verbally.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.15   Page 15 of 30




      71.   Some complaints are considered sentinel events when they

satisfy certain criteria, generally indicating a more serious complaint.

Sentinel events are defined in Protocol 8.27.1 and 8.27.5.

      72.   The complainant must provide the OCMCA with their name,

address, and telephone number. They may also request to remain

anonymous.

      73.   If the OCMCA determines the complaint requires disciplinary

action or formal inquiry, a formal notification must be sent to the licensee.

Licensees then may request a copy of the initial complaint or a summary of

it.

      74.   The OCMCA did not send a formal notification to any of the

Plaintiffs that a complaint was received and an investigation would be

undertaken.

      75.   If a complaint indicates that the licensee presents “an immediate

threat to the public health, safety, or welfare,” then the OCMCA may

suspend a licensee immediately.

      76.   The OCMCA did not issue any immediate suspensions here.

Instead, they elected to investigate and hold an undefined PSRO meeting.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20     PageID.16   Page 16 of 30




      77.     The OCMCA protocols provide for two different investigation

processes: one for regular complaints, and one for sentinel event complaints.

      78.     In a sentinel event review, a special meeting will be held and the

following procedures are required by protocol:

            a. Before the special meeting, the licensee “shall be provided with

              copies of all documentation gathered…” and will also be told

              whether any information was withheld or summarized.

            b. The licensee is permitted to request an adjournment of up to 30

              days.

            c. The licensee can submit materials to support his/her position at

              least one week prior to the meeting.

            d. The licensee can request special permission to be represented by

              an attorney or union representative at the meeting.

            e. At the meeting, the violation of policy or protocol must be

              defined; the impact on the patient outcome must be evaluated;

              and the licensee must be given time to speak on the issue of the

              complaint and present supporting documentation before any

              responsive disciplinary action is considered.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20       PageID.17    Page 17 of 30




      79.     Protocol    8.27.3,   titled    “Due   Process     and   Disciplinary

Procedures,” provides certain processes that it states must be followed in

both regular and sentinel event reviews. Those processes include:

            a. The OCMCA must provide “at least 4 business days’ notice” to

              the licensee before holding a special PSRO meeting.

            b. The   licensee   “will    be    provided   with    copies   of   all,

              complaint/investigation related materials at the time of the

              special meeting” and the licensee may request these materials

              before the meeting;

            c. The licensee may request a postponement of up to 30 days “in

              order to prepare his/her response to the complaint.”

            d. The licensee can submit materials in support of their response to

              the complaint and it must be submitted at least one week before

              the meeting.

      80.     A special meeting was held by the OCMCA PSRO, but it is

unknown whether it was to investigate a regular complaint or a sentinel

event complaint.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20         PageID.18   Page 18 of 30




      81.      This more generic complaint review protocol (8.27.3) also states

that licensees may not be represented by counsel or a union representative

during the meeting.

      82.      Under both protocols (8.27.1 and 2), if after a special meeting, the

PSRO decides to take disciplinary action, the licensee must be given any

required remediation steps/action and a copy of the Disciplinary Action

Appeal Policy.

      83.      When issuing discipline, a written letter called an Order of

Disciplinary Action (“ODA”) must be sent. It must “clearly and plainly”

identify the findings of the MCA, any disciplinary action, and any required

remediation.

      84.      An ODA that includes a suspension must go further. It must

include:

            a. Details of the substandard performance;

            b. The violations of protocol and/or policy;

            c. The term of the suspension;

            d. The remedial activity, if applicable; and,

            e. The time allowed for the completion of the remedial activity.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20      PageID.19    Page 19 of 30




      85.      Under state statute, MDHHS can suspend an emergency services

provider’s license directly upon a finding that a licensee meets one or more

of eight different circumstances.

      86.      To suspend a license, MDHHS must provide a written notice of

intent to suspend (“NOI”) by either certified mail or personal service. Mich.

Comp. Laws 333.20958.

      87.      The NOI must:

            a. Set forth the particular reasons for the suspension;

            b. Advise the licensee of an opportunity for a hearing before the

               director; and,

            c. Inform the licensee they must advise of their desire for a hearing

               in writing within 30 days.

      88.      The Emergency Orders issued by MDHHS state that MDHHS

relies on the Administrative Procedures Act (“APA”), Mich. Comp. Laws

24.201-24.328, to issue summary suspensions.

      89.      This provision of the APA has not been formally adopted by

MDHHS or the legislature for application to those governed by the EMSA.

The legislature specifically adopted only a portion of the APA in the EMSA
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.20   Page 20 of 30




for suspensions, see Mich. Comp. Laws 333.20958. The EMSA dictates that

the APA will govern hearings after NOIs have been issued.

      90.   The EMSA does not provide for adoption of the APA summary

suspension provision. Instead, it outlines a suspension provision requiring

NOIs and then adopts the APA provisions to govern hearings.

      91.   MDHHS has further delegated any authority for summary

suspensions that it may have to Medical Control Authorities via its own rule

making process.

      92.   None of the above outlined processes were followed by any of

the named Defendants. As a result, Plaintiffs have been unconstitutionally

deprived of their property interest in their employment.

      93.   This deprivation has resulted in an irreparable loss of due

process that cannot be corrected and has forever damaged the Plaintiffs’

right to a fair and proper adjudication of the complaints against them.

      94.   Instead of following these processes, the MDHHS defendants

made a decision, communicated it only to the OCMCA and pressed the

OCMCA to provide it with grounds for the decision it had already made.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.21   Page 21 of 30




      95.    The OCMCA then swiftly moved through its own process to

clear the way for MDHHS to suspend the Plaintiffs. The OCMCA, in its

haste, violated several of its own due process safeguards.

      96.    MDHHS now, as stated in the Emergency Orders of Suspension

and NOIs, intends to suspend the Plaintiffs based on violations of OCMCA

protocols – violations that were never found, outlined, or sustained by the

OCMCA.

                    COUNT I – DUE PROCESS VIOLATIONS
                             ALL DEFENDANTS
      97.    Plaintiffs incorporate and rely on the above allegations as if

stated herein.

      98.    Plaintiffs have a constitutionally protected property interest in

their emergency medical services licenses, employment, and livelihoods.

      99.    MDHHS Defendants and OCMCA worked in conjunction to

violate Plaintiff’s substantive and procedural due process rights guaranteed

by the Fourteenth Amendment in relation to the above addressed property

interests.

      100. The rapid release of information and violations of protocol

demonstrate that the MDHHS Defendants have worked with the OCMCA
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.22   Page 22 of 30




Defendants to reach a predetermined conclusion as to the actions of each

Plaintiff and the discipline each will incur, regardless of any process or

response.

      101. The OCMCA has adopted protocols that outline procedures it

must conform to when investigating complaints to ensure licensees are

entitled to due process, including those found in Protocols 8.27.1-.5. These

protocols were developed by MDHHS and adopted by the OCMCA.

      102. The OCMCA violated those protocols by forcing Plaintiffs to

appear for an undefined PSRO meeting on Thursday, August 27, 2020,

without the required notice, during which they had to make statements and

answer questions against their interests. This appearance deprived Plaintiffs

of the opportunity to avail themselves of the processes available to them,

such as the ability to present an informed response supported by evidence

or request the presence of an attorney or union representative.

      103. The Plaintiffs had to attend the OCMCA PSRO hearing or face

another violation per OCMCA Protocol 8.27.3(I)(L).

      104. The Plaintiffs, through their employer who had exchanged all

prior communications with the OCMCA, requested that the hearing move
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.23   Page 23 of 30




to a different, later date, but were told that was not possible and were

strongly encouraged by Defendant Kincaid to attend the Thursday hearing.

      105. The Plaintiffs due process rights were irreparably violated when

they appeared and testified before the OCMCA’s PSRO as MDHHS now

contends that its suspensions are premised on violations of OCMCA

protocols.

      106. MDHHS does not have the authority issue summary

suspensions. MDHHS reliance on the APA is improper because the EMSA

is the more specific statute that conflicts with and overrules the APA, as

acknowledged by the language of the EMSA that specifies which, if any,

procedures of the APA will apply under the EMSA.

      107. MDHHS suspensions must be grounded in one of the eight

enumerated reasons in Section 20958 of the EMSA. Those reasons are that an

applicant meets one of the following conditions:

         a. Is guilty of fraud or deceit in procuring or attempting to procure

             licensure.

         b. Has illegally obtained, possessed, used, or distributed drugs.

         c. Has practiced after his or her license has expired or has been

             suspended.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20    PageID.24   Page 24 of 30




         d. Has knowingly violated, or aided or abetted others in the

            violation of, this part or rules promulgated under this part.

         e. Is not performing in a manner consistent with his or her

            education, licensure, or approved medical control authority

            protocols.

         f. Is physically or mentally incapable of performing his or her

            prescribed duties.

         g. Has been convicted of a criminal offense under sections 520a to

            520l of the Michigan penal code, 1931 PA 328, MCL 750.520a to

            750.520l.

         h. Has been convicted of a misdemeanor or felony reasonably

            related to and adversely affecting the ability to practice in a safe

            and competent manner. A certified copy of the court record is

            conclusive evidence of the conviction.

      108. The only subsections applicable to Plaintiffs upon which

MDHHS can sustain their suspensions are (d) and (e).

      109. Subsections (d) and (e) are reliant upon a finding of the relevant

Medical Control Authority that their protocols were violated because the

MDHHS does not exercise medical control over individuals or have its own
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20     PageID.25   Page 25 of 30




protocols – the EMSA delegates that role to MCAs such as the OCMA. See

Mich. Comp. Laws 333.20906(5), (6), 333.20908(9), 333.20918, 333.20919.

      110. Defendant Wahl confirmed that protocol violations are the basis

for MDHHS’ actions when she signed the Emergency Orders suspending

Plaintiffs Storms and Rickard that each stated they were alleged to have

violated five and four different OCMCA protocols, respectively.

      111. Defendant Wahl also confirmed that this the OCMCA PSRO

“hearing” was truly just a sham hearing to give the pretense of due process

despite a predetermined outcome when a Notice of Hearing on the MDHHS

suspensions was issued before the OCMCA issued its decisions and before

the Emergency Orders of suspension were issued. The following outlines the

improper issuance of notifications:

         a. At 10:24 AM the Notices of Hearing, only, were sent to Plaintiffs

            Rickard and Storms.

         b. At 3:20 PM the OCMCA issued its decisions to suspend,

            excluding any reason for these decisions.

         c. At 3:47 PM, Defendant Minaudo sent out the Emergency Orders

            and accompanying Notices of Hearing that were previously sent;
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.26   Page 26 of 30




            the Emergency Orders contained a very detailed list of

            “allegations” to support the stated 4 or 5 protocol violations.

      112. The OCMCA has not even issued the reasons for its suspension;

it has not outlined any protocol violations. Yet, somehow, Defendant Wahl

has overstepped the MCA investigation and disciplinary process and found

violations of the OCMCA’s protocols.

      113. Further support for this predetermination is found in the fact

that the OCMCA communicated MDHHS’ decision to suspend and issue

notices of intent as early as Monday, August 24, 2020, four days before they

were issued.

      114. In summary, the OCMCA Defendants violated their own

procedures by:

         a. Not providing notification of a complaint to Plaintiffs, Protocol

            8.27.1(VII);

         b. Not stating the type of investigation at hand (a sentinel event

            investigation vs. a formal investigation of a regular complaint),

            8.27.1(VII);

         c. Not providing at least four business days notice before

            conducting a special meeting, Protocol 8.27.1(I);
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20   PageID.27   Page 27 of 30




         d. Not following the appropriate procedures if they were

            conducting a sentinel event review (not providing investigation

            materials, not conducting the hearing in the outlined fashion),

            Protocol 8.27.1(X);

         e. Not outlining their findings and instead merely issuing

            discipline and ordering remedial actions in violation of Protocol

            8.27.3;

         f. Not providing copies of the Disciplinary Action Appeal Policy

            with the issuance of discipline.

      115. The above outlined violations demonstrate not only irreparable

procedural violations, but a larger and thoughtless intention of the OCMCA

Defendants to act swiftly to provide pretense to the predetermined

disciplinary outcome. These actions deprived Plaintiffs of a fair, impartial

hearing and this deprivation cannot be corrected – the metaphorical bell

could not be un-rung once the MDHHS Defendants made their initial

decision and Defendants were forced to testify at the PSRO hearing.

      116. Defendants further set the stage for an unconstitutional hearing

when the MDHHS made a decision and asked its subordinate to rubber

stamp its decision through a sham PSRO process.
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20    PageID.28    Page 28 of 30




      117. Plaintiffs’ reputations and careers have been irreparably

damaged by these actions, especially in light of the significant international

media attention this case has garnered, and no corrective action or process

can fix the damage caused by these violations.

      118. Plaintiffs will continue to suffer if this process is allowed to move

forward, with the violations only compounding the damage to their careers.

      119. The public interest is best served by barring the Defendants from

proceeding    with    their   unconstitutional    hearings    and    discipline

determinations as permitting such violations allows Defendants and others

like them to wrongfully impact not only the lives of Plaintiffs and other

medical providers, but also the public who relies on emergency medical

providers for care. Such disruptions to the emergency medical care system

should be avoided.

      BASED ON THE FOREGOING Plaintiffs respectfully request that this

Court enter a preliminary and Permanent Injunction enjoying Defendants

from taking any further action against Plaintiffs arising out of the Call and

ordering them to revoke the suspensions and notices already issued.

Plaintiffs also request that the Court enter a Declaratory Judgment that

Defendants actions violated Plaintiffs rights to due process as established
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20    PageID.29     Page 29 of 30




under the Fourteenth Amendment. Plaintiffs also request that the Court

order Defendants to pay their costs and attorney fees so wrongfully incurred

consistent with 42 U.S.C. 1988.

      COUNT II – DEPRIVATION OF PROPERTY WITHOUT COMPENSATION
                           ALL DEFENDANTS
      120. Plaintiffs incorporate and rely on the above allegations as if

stated herein.

      121. At all relevant times, Plaintiffs had a vested property interest in

their licenses and ability to operate under them to provide emergency

services.

      122. Plaintiffs’   property   interest   is   protected   by    the   Fifth

Amendment.

      123. Defendants unconstitutional conduct, as described more fully in

all preceding paragraphs, deprived Plaintiffs of this property interest

without just compensation or proper procedural proceedings.

      BASED ON THE FOREGOING Plaintiffs respectfully request that this

Court enter a Preliminary and Permanent Injunction enjoying Defendants

from taking any further action against Plaintiffs that would constitute a

further taking without just compensation, order that the licenses be
Case 4:20-cv-12457-SDD-RSW ECF No. 1 filed 09/08/20     PageID.30    Page 30 of 30




reinstated immediately, and further find that in a Declaratory Judgment, as

set forth in all preceding allegations, Defendants have unconstitutionally

taken, without just compensation, Plaintiffs’ property interests. Plaintiffs

also request that the Court order Defendants to pay their costs and attorney

fees so wrongfully incurred consistent with 42 U.S.C. 1988.

                                    Respectfully submitted,

                                    SEWARD HENDERSON PLLC
                                    /s/Kali M.L. Henderson (P76479)
                                    Attorneys for Plaintiff
                                    210 East 3rd Street, Suite 212
                                    Royal Oak, Michigan 48067
                                    P: (248) 733-3580
                                    F: (248) 733-3633
                                    E: khenderson@sewardhenderson.com
Dated: September 8, 2020


                             PROOF OF SERVICE

                 I hereby certify that on Tuesday, September 8,
                 2020, I electronically filed the foregoing
                 document utilizing the ECF system.

                                    /s/ Fatten Saad
                                    SEWARD HENDERSON PLLC
                                    210 East 3rd Street, Suite 212
                                    Royal Oak, MI 48067
                                    P: (248) 733-3580
                                    F: (248) 733-3633
                                    E: fsaad@sewardhenderson.com
